DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/03/2021 has been entered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11-12, 14-18, 45-46, 48-52, 70, and 72 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aghili et al. (US 2019/0014530).
Regarding claims 11, 45, Aghili teaches a method in a core network node (fig. 1, items 106/107/109), comprising: performing a non-access stratum procedure associated with a user equipment (UE) wherein the non-access stratum procedure comprises at  an attach procedure (i.e., An attach procedure may be provided for CIoT devices [0063], [0069]); a registration procedure ([0065], [0125]); a protocol data unit session activation ([0046], [0066]); and an authentication procedure {0024], [0046]): and sending, to the RAN node, an indication that signaling associated with the non-access stratum procedure is complete as part of a last message associated with the non-access stratum procedure (i.e., An implicit ACK may be applied at the network side, for example, between an eNB and an MME. For example, the MME may request that the eNB forward an NAS message message to the WTRU, e.g., by using the DL NAS Transport message over the S1AP interface and/or protocol. The MME may include an indication that requests an ACK to indicate when the WTRU received the message. The WTRU's lower layer operation may indicate an ACK to the eNB, for example, when a WTRU receives the NAS message that carries user data. The eNB may (e.g., when requested by the MME) send an S1AP message to indicate an implicit ACK by the WTRU [0087], the network device may send an NAS message to complete a service request procedure [0099]).
Regarding claims 12, 46, Aghili teaches all the limitations above. Aghili further teaches the core network node is a mobility management entity or access and mobility 
Regarding claims 14, 48, Aghili teaches all the limitations above. Aghili further teaches the non-access stratum procedure comprises the tracking area update (i.e., the first NAS message may be a tracking area update message [0004]); and the indication that the signaling associated with the non-access stratum procedure is complete is a tracking area update accept message (i.e., the MME 304 may process the TAU and expect to receive data following the TAU accept [0057]-[0058], [0064]).
Regarding claims 15, 49, Aghili teaches all the limitations above. Aghili further teaches the non-access stratum procedure comprises the tracking area update (i.e., the first NAS message may be a tracking area update message [0004]); and the indication that the signaling associated with the non-access stratum procedure is complete is a signal from a non-access stratum layer of the core network node (i.e., the MME 304 may process the TAU and expect to receive data following the TAU accept [0057], [0058], [0064]).
Regarding claims 16, 50, Aghili teaches all the limitations above. Aghili further teaches the signal from the non-access stratum layer of the core network node is sent as part of an SI or NG-C message used to carry the tracking area update accept message ([0057]-[0058], [0064]).
Regarding claims 17, 51, Aghili teaches all the limitations above. Aghili further teaches the signal from the non-access stratum layer of the core network node is sent separate from an SI or NG-C message used to carry the tracking area update accept message ([0066], [0069]). 

Regarding claims 70, 72, Aghili teaches the indication comprises an information element (IE) transferred in a signaling protocol header over a SI or NG-C interface ([0073], [0083], [0093]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 69, 71 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aghili et al. (US 2019/0014530) in view of Yoon et al. (US 2018/0376445).
Regarding claims 69, 71, Aghili teaches all the limitations above except while the UE is in an inactive state, maintaining a connection between the core network node and a Radio Access Network (RAN) node, and wherein the non-access stratum procedure is performed while the UE is in the inactive state.
However, the preceding limitation is known in the art of communications. Yoon teaches when the UE is in the RRC inactive state , the UE reachability is managed by an RAN using assistant information from a core network… when the UE is in the RRC inactive state, the UE monitors paging using the CN and RAN ID of the UE… The UE in 
Response to Arguments
Applicant’s arguments, see pages 9-13, filed 03/03/2021, with respect to the rejection(s) of claims 11-12, 14-18, 45, 46, 48-52, and 69-72 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Applicant’s amendments.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN ALLAND GELIN whose telephone number is (571)272-7842.  The examiner can normally be reached on MON-FR 9-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEAN A GELIN/           Primary Examiner, Art Unit 2643